          19-4024-MJ-O'SULLIVAN
        Case 1:19-mj-04024-JJO Document 1 Entered on FLSD Docket 12/19/2019 Page 1 of 10


 Mod AO 442 (09/13) Arrest Warrant     AUSA Name & Telno: Jacob R. Fiddelman, Tel: 212-637-1042


                                         UNITED STATES DISTRICT COURT
                                                                  for the
                                                   Southern District of New York


                                                                            lJtMAf] 11
                      United States of America
                                 v.                                 )
                           JOHN NOVOA
                                                                    )
                                                                    )                                                                �·
                                                                                                                                              I
                                                                                                                                               ...
                                                                                                                                     ,./'�l' ""':
                                                                                                                                              ........,,
                                                                                                                                                     f
                                                                                                                                                         rrtl
                                                                                                                                                          -·
                                                                                                                                                          (.-
                                                                                                                                                         1J ).:;

                                                                    )
                                                                    )
                                                                    )
                             Defendant

                                                      ARREST WARRANT
To:        Any authorized law enforcement officer

           YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested)       JOHN NOVOA
                                  -           ---           -     -                -                                               ---
who is accused of an offense or violation based on the following document filed with the comi:

0 Indictment               O Superseding Indictment        O Information         O Superseding Information                           ifi Complaint
0 Probation Violation Petition              O Supervised Release Violation Petition            O Violation Notice O Order of the Comi

This offense is briefly described as follows:
  18 U.S.C. § 1349 (bank and wire fraud conspiracy)
  18 U.S.C. § 1028A (aggravated identity theft)




Date:         -12/12/2019      -
                                                                                                                                       !




City and state:         New York, NY                                    -                 Ho11. ,$�rah L.. Cav�'; USMJ
                                                                                                 �\ P �i �
                                                                                                     1, 11 ted na_ 1�i'e'andtU!e              -�
                                                                                                 )            ,            IJ 1
                                                                                                '\

                                 r""\�
                                                                                           i                ..
                                                                                                                  II, t
                                                                 Return
--------------------------------'-,-�,..., ---:--� -----�--------!
                                                                                                      ' j   I}        1'


                                                                                                 I




          This warrant was received on (date)                           , and the person was atTe�red   'oh '(date)
                                                                                                             )             )   )




                                                                 -                             f'  i r/       '

at (city and state)                                                                                                                 �y �'




Date:     -
                                                                                               Arresting officer's signature



                                                                                                     Printed name and title
 19-4024-MJ-O'SULLIVAN
Case 1:19-mj-04024-JJO Document 1 Entered on FLSD Docket 12/19/2019 Page 2 of 10




                                                                         YR

                                                                Dec 18, 2019

                                                                           Miami
Case 1:19-mj-04024-JJO Document 1 Entered on FLSD Docket 12/19/2019 Page 3 of 10
Case 1:19-mj-04024-JJO Document 1 Entered on FLSD Docket 12/19/2019 Page 4 of 10
Case 1:19-mj-04024-JJO Document 1 Entered on FLSD Docket 12/19/2019 Page 5 of 10
Case 1:19-mj-04024-JJO Document 1 Entered on FLSD Docket 12/19/2019 Page 6 of 10
Case 1:19-mj-04024-JJO Document 1 Entered on FLSD Docket 12/19/2019 Page 7 of 10
Case 1:19-mj-04024-JJO Document 1 Entered on FLSD Docket 12/19/2019 Page 8 of 10
Case 1:19-mj-04024-JJO Document 1 Entered on FLSD Docket 12/19/2019 Page 9 of 10
Case 1:19-mj-04024-JJO Document 1 Entered on FLSD Docket 12/19/2019 Page 10 of 10
